DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claims are presently being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9-12 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lading et al. (US 2013/0331678 A1) (hereinafter – Lading).

Regarding claim 1, Lading discloses A measurement apparatus for measuring pulse waves comprising (Abstract and entire document):
a first pulse wave sensor and a second pulse wave sensor that can be arranged in correspondence with respective measurement sites distant from each other (Para. [0091], “In an embodiment the method comprises applying at least two sets of electrodes, a first and a second electrode set, within a selected distance to the measuring site, applying an electrical signal, such as an oscillating current and/or voltage of at least one excitation frequency, to the first set of electrodes, i.e. the excitation electrode set, and determining the at least one impedance parameter by measuring over said second set of electrodes, i.e. the detection electrode set, whereby the excitation electrode set and the detection electrode set constitutes different sets.”); and
a hardware processor (Abstract, “at least one processor and memory unit arranged to receive signals from the respective sets of electrodes; wherein said at least one processor is designed and programmed to calculate the at least one cardiovascular quantity according to the method using signals from the respective sets of electrodes.”),
the first pulse wave sensor including a power-supply that outputs a current signal having a first frequency to a corresponding measurement site and a first detector that detects a voltage signal representing pulse waves from the corresponding measurement site based on a filter characteristic corresponding to the first frequency (Para. [0091], “In an embodiment the method comprises applying at least two sets of electrodes, a first and a second electrode set, within a selected distance to the measuring site, applying an electrical signal, such as an oscillating current and/or voltage of at least one excitation frequency, to the first set of electrodes, i.e. the excitation electrode set, and determining the at least one impedance parameter by measuring over said second set of electrodes, i.e. the detection electrode set, whereby the excitation electrode set and the detection electrode set constitutes different sets.”),
the second pulse wave sensor including a power-supply that outputs a current signal having a second frequency different from the first frequency to a corresponding measurement site and a second detector that detects a voltage signal representing pulse waves from the corresponding measurement site based on a filter characteristic corresponding to the second frequency (Para. [0091], “In an embodiment the method comprises applying at least two sets of electrodes, a first and a second electrode set, within a selected distance to the measuring site, applying an electrical signal, such as an oscillating current and/or voltage of at least one excitation frequency, to the first set of electrodes, i.e. the excitation electrode set, and determining the at least one impedance parameter by measuring over said second set of electrodes, i.e. the detection electrode set, whereby the excitation electrode set and the detection electrode set constitutes different sets.”),
wherein the hardware processor is configured to detect a pulse wave velocity from at least one of the pulse waves represented by the voltage signal detected by the first detector and the pulse waves represented by the voltage signal detected by the second detector (Para. [0092], “In one embodiment the determination of the velocity of a pulse wave in the vessel at the measuring site comprises placing at least two sensors with a selected spacing between the electrodes of the sensors and separated in the direction of the vessel covering a length section L of the vessel comprising at least a part of the measuring site, and determining the pulse as a function of time by each sensor and thereby the velocity of the pulse wave.”), and
calculate at least one of a first blood pressure based on the pulse wave velocity calculated based on the pulse waves represented by the voltage signal detected by the first detector and a second blood pressure based on the pulse wave velocity calculated based on the pulse waves represented by the voltage signal detected by the second detector (Para. [0090], “Methods of inferring blood pressure from auxiliary parameters like pulse wave velocity and flow velocity are known in the art e.g. the method described in U.S. Pat. No. 5,309,916, in J. G. Thomas, "Continuous pulse wave velocity recording for indirectly monitoring blood pressure in man", Medical and Biological Engineering and Computing, vol. 3 1964, pp 321-322. Such measurements will in general require calibration against a known standard blood pressure measuring device.”).
Regarding claim 9, Lading discloses The measurement apparatus according to claim 1, further comprising: a communication circuit that communicates with an external information  processing apparatus including a display, wherein the measurement apparatus transmits a blood pressure value calculated by the hardware processor through the communication circuit to the information processing apparatus for display (Para. [0172], “In one embodiment at least one processor incorporated in a main processor unit, which processor or processors are programmed to calculate a systolic blood pressure, a diastolic pressure and/or calculating a vascular compliance based on data obtained from the local patient unit. The local patient unit and the main processor unit may be adapted to provide data communication by a direct connection or a wireless connection. In one embodiment the data from the local patient unit can be transmitted to the main processor unit via Internet.”).
Regarding claim 10, Lading discloses A measurement apparatus for measuring pulse waves comprising (Abstract and entire document):
a first pulse wave sensor and a second pulse wave sensor that can be arranged in correspondence with respective measurement sites distant from each other (Para. [0091], “In an embodiment the method comprises applying at least two sets of electrodes, a first and a second electrode set, within a selected distance to the measuring site, applying an electrical signal, such as an oscillating current and/or voltage of at least one excitation frequency, to the first set of electrodes, i.e. the excitation electrode set, and determining the at least one impedance parameter by measuring over said second set of electrodes, i.e. the detection electrode set, whereby the excitation electrode set and the detection electrode set constitutes different sets.”); and
a hardware processor (Abstract, “at least one processor and memory unit arranged to receive signals from the respective sets of electrodes; wherein said at least one processor is designed and programmed to calculate the at least one cardiovascular quantity according to the method using signals from the respective sets of electrodes.”),
the first pulse wave sensor including a power-supply that outputs a current signal having a first frequency to a corresponding measurement site and a first detector that detects a voltage signal representing pulse waves from the corresponding measurement site (Para. [0091], “In an embodiment the method comprises applying at least two sets of electrodes, a first and a second electrode set, within a selected distance to the measuring site, applying an electrical signal, such as an oscillating current and/or voltage of at least one excitation frequency, to the first set of electrodes, i.e. the excitation electrode set, and determining the at least one impedance parameter by measuring over said second set of electrodes, i.e. the detection electrode set, whereby the excitation electrode set and the detection electrode set constitutes different sets.”),
the second pulse wave sensor including a power-supply that outputs a current signal having a second frequency to a corresponding measurement site and a second detector that detects a voltage signal representing pulse waves from the corresponding measurement site (Para. [0091], “In an embodiment the method comprises applying at least two sets of electrodes, a first and a second electrode set, within a selected distance to the measuring site, applying an electrical signal, such as an oscillating current and/or voltage of at least one excitation frequency, to the first set of electrodes, i.e. the excitation electrode set, and determining the at least one impedance parameter by measuring over said second set of electrodes, i.e. the detection electrode set, whereby the excitation electrode set and the detection electrode set constitutes different sets.”),
wherein the hardware processor is configured to: alternately drive the first pulse wave sensor and the second pulse wave sensor at predetermined intervals (Para. [0091], “In an embodiment the method comprises applying at least two sets of electrodes, a first and a second electrode set, within a selected distance to the measuring site, applying an electrical signal, such as an oscillating current and/or voltage of at least one excitation frequency, to the first set of electrodes, i.e. the excitation electrode set, and determining the at least one impedance parameter by measuring over said second set of electrodes, i.e. the detection electrode set, whereby the excitation electrode set and the detection electrode set constitutes different sets.”),
detect a pulse wave velocity from at least one of the pulse waves represented by the voltage signal detected by the first detector and the pulse waves represented by the voltage signal detected by the second detector (Para. [0092], “In one embodiment the determination of the velocity of a pulse wave in the vessel at the measuring site comprises placing at least two sensors with a selected spacing between the electrodes of the sensors and separated in the direction of the vessel covering a length section L of the vessel comprising at least a part of the measuring site, and determining the pulse as a function of time by each sensor and thereby the velocity of the pulse wave.”), and
calculate at least one of a first blood pressure based on the pulse wave velocity calculated based on the pulse waves represented by the voltage signal detected by the first detector and a second blood pressure based on the pulse wave velocity calculated based on the pulse waves represented by the voltage signal detected by the second detector (Para. [0090], “Methods of inferring blood pressure from auxiliary parameters like pulse wave velocity and flow velocity are known in the art e.g. the method described in U.S. Pat. No. 5,309,916, in J. G. Thomas, "Continuous pulse wave velocity recording for indirectly monitoring blood pressure in man", Medical and Biological Engineering and Computing, vol. 3 1964, pp 321-322. Such measurements will in general require calibration against a known standard blood pressure measuring device.”).
Regarding claim 11, Lading discloses The measurement apparatus according to claim 10, wherein the first frequency and the second frequency are equal to each other (Para. [0091], “In an embodiment the method comprises applying at least two sets of electrodes, a first and a second electrode set, within a selected distance to the measuring site, applying an electrical signal, such as an oscillating current and/or voltage of at least one excitation frequency, to the first set of electrodes,”).
Regarding claim 12, Lading discloses The measurement apparatus according to claim 10, wherein the first frequency is different from the second frequency (Para. [0094], “In a preferred embodiment there is provided at least two sensors, where each sensor comprises one set of electrodes. The excitation frequencies of the two sets of electrodes may preferably be slightly different in order to avoid undesirable cross-coupling between the two electrode sets.”).
Regarding claim 19, Lading discloses The measurement apparatus according to claim 10, further comprising: a communication circuit that communicates with an external information processing apparatus including a display unit, wherein the measurement apparatus transmits a blood pressure value calculated by the hardware processor through the communication circuit to the information processing apparatus for display (Para. [0172], “In one embodiment at least one processor incorporated in a main processor unit, which processor or processors are programmed to calculate a systolic blood pressure, a diastolic pressure and/or calculating a vascular compliance based on data obtained from the local patient unit. The local patient unit and the main processor unit may be adapted to provide data communication by a direct connection or a wireless connection. In one embodiment the data from the local patient unit can be transmitted to the main processor unit via Internet.”).
Regarding claim 20, Lading discloses A non-transitory computer-readable recording medium having a program stored thereon, the program having a computer perform a method of measuring by using an apparatus comprising a first pulse wave sensor and a second pulse wave sensor that can be arranged in correspondence with respective measurement sites distant from each other, the method including (see claims 1 and 10):
controlling the first pulse wave sensor to output a current signal having a first frequency to a corresponding measurement site, controlling the first pulse wave sensor to detect a voltage signal representing pulse waves from the corresponding measurement site based on a filter characteristic corresponding to the first frequency (see claims 1 and 10),
controlling the second pulse wave sensor to output a current signal having a second frequency different from the first frequency to a corresponding measurement site, controlling the second pulse wave sensor to detect a voltage signal representing pulse waves from the corresponding measurement site based on a filter characteristic corresponding to the second frequency (see claims 1 and 10),
detecting a pulse wave velocity from at least one of the pulse waves represented by the voltage signal detected by the first pulse wave sensor and the pulse waves represented by the voltage signal detected by the second pulse wave sensor (see claims 1 and 10), and
calculating at least one of a first blood pressure based on the pulse wave velocity calculated based on the pulse waves represented by the voltage signal detected by the first pulse wave sensor and a second blood pressure based on the pulse wave velocity calculated based on the pulse waves represented by the voltage signal detected by the second pulse wave sensor (see claims 1 and 10).
Regarding claim 21, Lading discloses A non-transitory computer-readable recording medium having a program stored thereon, the program having a computer perform a method of measuring by using an apparatus comprising a first pulse wave sensor and a second pulse wave sensor that can be arranged in correspondence with respective measurement sites distant from each other, the method including (see claims 1 and 10):
 controlling the first pulse wave sensor to output a current signal having a first frequency to a corresponding measurement site, controlling the first pulse wave sensor to detect a voltage signal representing pulse waves from the corresponding measurement site (see claims 1 and 10),
controlling the second pulse wave sensor to output a current signal having a second frequency to a corresponding measurement site, controlling the second pulse wave sensor to detect a voltage signal representing pulse waves from the corresponding measurement site (see claims 1 and 10),
alternately driving the first pulse wave sensor and the second pulse wave sensor at predetermined intervals, detecting a pulse wave velocity from at least one of the pulse waves represented by the voltage signal detected by the first pulse wave sensor and the pulse waves represented by the voltage signal detected by the second pulse wave sensor (see claims 1 and 10), and
calculating at least one of a first blood pressure based on the pulse wave  velocity calculated based on the pulse waves represented by the voltage signal detected by the first pulse wave sensor and a second blood pressure based on the pulse wave velocity calculated based on the pulse waves represented by the voltage signal detected by the second pulse wave sensor (see claims 1 and 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lading et al. (US 2013/0331678 A1) (hereinafter – Lading) in view of Bly et al. (US 2015/0031964 A1) (hereinafter – Bly).

Regarding claim 2, Lading discloses The measurement apparatus according to claim 1, Lading fails to disclose wherein 60 kHz is defined as the first frequency and 50 kHz is defined as the second frequency.
However, in the same field of endeavor, Bly teaches wherein 60 kHz is defined as the first frequency and 50 kHz is defined as the second frequency (Para. [0141], “An embodiment of the physiological signal detecting device 302 includes using one or more frequencies of the AC current (e.g., 20 Hz, 100 Hz, 1 kHz, 10 kHz, 50 kHz, and 100 kHz). The frequencies may vary for one or more of the electrodes 308, 310, 312, 314.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Lading to include a frequency as taught by Bly in order to avoid bias (Para. [0125], “An advantage of AC electrodes is that there is no influence from electrode bias potentials or electrode polarization.”).
It would further have been obvious to one having ordinary skill in the art at the time of filing to modify the range in Lading, since these are result effective variables that contribute to the overall effectiveness of the electrodes, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and modifying the frequency to 60 kHz and 50 kHz would allow for overall effectiveness of the signal, i.e. avoiding bias, which is well known in the art.   
Furthermore, it would have been an obvious matter of design choice to modify Lading  to include a frequency of 60 kHz and 50 kHz since applicant has not disclosed that this limitation solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Absent a teaching as to criticality that the frequency of 60 kHz and 50 kHz this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Regarding claim 3, Lading discloses The measurement apparatus according to claim 1, Lading fails to disclose wherein  50 kHz or 60 kHz is defined as the first frequency, and 50 kHz or 60 kHz is defined as the second frequency.
However, in the same field of endeavor, Bly teaches wherein  50 kHz or 60 kHz is defined as the first frequency, and 50 kHz or 60 kHz is defined as the second frequency (Para. [0141], “An embodiment of the physiological signal detecting device 302 includes using one or more frequencies of the AC current (e.g., 20 Hz, 100 Hz, 1 kHz, 10 kHz, 50 kHz, and 100 kHz). The frequencies may vary for one or more of the electrodes 308, 310, 312, 314.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Lading to include a frequency as taught by Bly in order to avoid bias (Para. [0125], “An advantage of AC electrodes is that there is no influence from electrode bias potentials or electrode polarization.”).
It would further have been obvious to one having ordinary skill in the art at the time of filing to modify the range in Lading, since these are result effective variables that contribute to the overall effectiveness of the electrodes, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and modifying the frequency to 60 kHz and 50 kHz would allow for overall effectiveness of the signal, i.e. avoiding bias, which is well known in the art.   
Furthermore, it would have been an obvious matter of design choice to modify Lading  to include a frequency of 60 kHz and 50 kHz since applicant has not disclosed that this limitation solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Absent a teaching as to criticality that the frequency of 60 kHz and 50 kHz this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Regarding claim 13, Lading discloses The measurement apparatus according to claim 10, Lading fails to disclose wherein 50 kHz or 60 kHz is defined as the first frequency, and 50 kHz or 60 kHz is defined as the second frequency.
However, in the same field of endeavor, Bly teaches wherein 50 kHz or 60 kHz is defined as the first frequency, and 50 kHz or 60 kHz is defined as the second frequency (Para. [0141], “An embodiment of the physiological signal detecting device 302 includes using one or more frequencies of the AC current (e.g., 20 Hz, 100 Hz, 1 kHz, 10 kHz, 50 kHz, and 100 kHz). The frequencies may vary for one or more of the electrodes 308, 310, 312, 314.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Lading to include a frequency as taught by Bly in order to avoid bias (Para. [0125], “An advantage of AC electrodes is that there is no influence from electrode bias potentials or electrode polarization.”).
It would further have been obvious to one having ordinary skill in the art at the time of filing to modify the range in Lading, since these are result effective variables that contribute to the overall effectiveness of the electrodes, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and modifying the frequency to 60 kHz and 50 kHz would allow for overall effectiveness of the signal, i.e. avoiding bias, which is well known in the art.   
Furthermore, it would have been an obvious matter of design choice to modify Lading  to include a frequency of 60 kHz and 50 kHz since applicant has not disclosed that this limitation solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Absent a teaching as to criticality that the frequency of 60 kHz and 50 kHz this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.

Claims 4-8 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lading et al. (US 2013/0331678 A1) (hereinafter – Lading) in view of Ferber et al. (US 2018/0085040 A1) (hereinafter – Ferber).

Regarding claim 4, Lading discloses The measurement apparatus according to claim 1, Lading fails to disclose further comprising a detector that detects an S/N ratio for each of the voltage signals representing the pulse waves and detected by the first detector and the second detector.
However, in the same field of endeavor, Ferber teaches further comprising a detector that detects an S/N ratio for each of the voltage signals representing the pulse waves and detected by the first detector and the second detector (Para. [0436], “] In step 3204, the wearable blood metrics measurement apparatus selects two or more channel signals that have high quality (e.g., high SNR or high signal-to-noise ratio) from the measured channel signals. In some embodiments, a processor of or associated with the wearable blood metrics measurement apparatus selects channel signals that have an SNR higher than a certain threshold from the measured channel signals.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Lading to include a ratio as taught by Ferber in order to have more accurate signals (Para. [0436], “By choosing channel signals with better SNR, it is possible to obtain more accurate source signals.”).
Regarding claim 5, Lading discloses The measurement apparatus according to claim 4, Lading fails to disclose wherein the hardware processor is further configured to calculate a blood pressure based on the pulse wave velocity calculated based on the pulse waves represented by a voltage signal higher in S/N ratio, of the voltage signals representing the pulse waves and detected by the first detector and the second detector.
However, in the same field of endeavor, Ferber teaches wherein the hardware processor is further configured to calculate a blood pressure based on the pulse wave velocity calculated based on the pulse waves represented by a voltage signal higher in S/N ratio, of the voltage signals representing the pulse waves and detected by the first detector and the second detector (Para. [0436], “] In step 3204, the wearable blood metrics measurement apparatus selects two or more channel signals that have high quality (e.g., high SNR or high signal-to-noise ratio) from the measured channel signals. In some embodiments, a processor of or associated with the wearable blood metrics measurement apparatus selects channel signals that have an SNR higher than a certain threshold from the measured channel signals.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Lading to include a ratio as taught by Ferber in order to have more accurate signals (Para. [0436], “By choosing channel signals with better SNR, it is possible to obtain more accurate source signals.”).
Regarding claim 6, Lading discloses The measurement apparatus according to claim 5, Lading fails to disclose wherein the hardware processor is further configured to calculate a representative blood pressure, of the first blood pressure and the second blood pressure.
However, in the same field of endeavor, Ferber teaches wherein the hardware processor is further configured to calculate a representative blood pressure, of the first blood pressure and the second blood pressure (Para. [0017], “The blood pressure calculation system may include a pre-processing module configured to filter noise (e.g., motion related noise) from the first signal and the second signal, and a wave selection module configured to identify a first subset of waves from a first set of waves of the first signal and a second subset of waves from a second set of waves of the second signal, each of the first subset of waves representing a separate approximation of an average of the first set of waves over a predetermined amount of time and each of the second subset of waves representing a separate approximation of an average of the second set of waves over the predetermined amount of time.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Lading to include a ratio as taught by Ferber in order to have more accurate signals (Para. [0436], “By choosing channel signals with better SNR, it is possible to obtain more accurate source signals.”).
Regarding claim 7, Lading discloses The measurement apparatus according to claim 6, Lading fails to disclose wherein the representative blood pressure includes an average blood pressure of the first blood pressure and the second blood pressure.
However, in the same field of endeavor, Ferber teaches wherein the representative blood pressure includes an average blood pressure of the first blood pressure and the second blood pressure (Para. [0017], “The blood pressure calculation system may include a pre-processing module configured to filter noise (e.g., motion related noise) from the first signal and the second signal, and a wave selection module configured to identify a first subset of waves from a first set of waves of the first signal and a second subset of waves from a second set of waves of the second signal, each of the first subset of waves representing a separate approximation of an average of the first set of waves over a predetermined amount of time and each of the second subset of waves representing a separate approximation of an average of the second set of waves over the predetermined amount of time.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Lading to include a ratio as taught by Ferber in order to have more accurate signals (Para. [0436], “By choosing channel signals with better SNR, it is possible to obtain more accurate source signals.”).
Regarding claim 8, Lading discloses The measurement apparatus according to claim 7, Lading fails to disclose wherein the average blood pressure is represented as an average calculated with each of the first blood pressure and the second blood pressure being weighted, and a weight for the first blood pressure is based on a corresponding S/N ratio and a weight for the second blood pressure is based on a corresponding S/N ratio.
However, in the same field of endeavor, Ferber teaches wherein the average blood pressure is represented as an average calculated with each of the first blood pressure and the second blood pressure being weighted, and a weight for the first blood pressure is based on a corresponding S/N ratio and a weight for the second blood pressure is based on a corresponding S/N ratio (Para. [0436], “] In step 3204, the wearable blood metrics measurement apparatus selects two or more channel signals that have high quality (e.g., high SNR or high signal-to-noise ratio) from the measured channel signals. In some embodiments, a processor of or associated with the wearable blood metrics measurement apparatus selects channel signals that have an SNR higher than a certain threshold from the measured channel signals.” Weight depends on the signal choice, can be binary weight system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Lading to include a ratio as taught by Ferber in order to have more accurate signals (Para. [0436], “By choosing channel signals with better SNR, it is possible to obtain more accurate source signals.”).
Regarding claim 14, Lading discloses The measurement apparatus according to claim 10, Lading fails to disclose further comprising a detector that detects an S/N ratio for each of the voltage signals representing the pulse waves and detected by the first detector and the second detector.
However, in the same field of endeavor, Ferber teaches further comprising a detector that detects an S/N ratio for each of the voltage signals representing the pulse waves and detected by the first detector and the second detector (Para. [0436], “] In step 3204, the wearable blood metrics measurement apparatus selects two or more channel signals that have high quality (e.g., high SNR or high signal-to-noise ratio) from the measured channel signals. In some embodiments, a processor of or associated with the wearable blood metrics measurement apparatus selects channel signals that have an SNR higher than a certain threshold from the measured channel signals.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Lading to include a ratio as taught by Ferber in order to have more accurate signals (Para. [0436], “By choosing channel signals with better SNR, it is possible to obtain more accurate source signals.”).
Regarding claim 15, Lading discloses The measurement apparatus according to claim 14, Lading fails to disclose wherein the hardware processor is further configured to calculate a blood pressure based on the pulse wave velocity calculated based on the pulse waves represented by a voltage signal higher in S/N ratio, of the voltage signals representing the pulse waves and detected by the first detector and the second detector.
However, in the same field of endeavor, Ferber teaches wherein the hardware processor is further configured to calculate a blood pressure based on the pulse wave velocity calculated based on the pulse waves represented by a voltage signal higher in S/N ratio, of the voltage signals representing the pulse waves and detected by the first detector and the second detector (Para. [0436], “] In step 3204, the wearable blood metrics measurement apparatus selects two or more channel signals that have high quality (e.g., high SNR or high signal-to-noise ratio) from the measured channel signals. In some embodiments, a processor of or associated with the wearable blood metrics measurement apparatus selects channel signals that have an SNR higher than a certain threshold from the measured channel signals.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Lading to include a ratio as taught by Ferber in order to have more accurate signals (Para. [0436], “By choosing channel signals with better SNR, it is possible to obtain more accurate source signals.”).
Regarding claim 16, Lading discloses The measurement apparatus according to claim 14, Lading fails to disclose wherein the hardware processor is further configured to calculate a representative blood pressure, of the first blood pressure and the second blood pressure.
However, in the same field of endeavor, Ferber teaches wherein the hardware processor is further configured to calculate a representative blood pressure, of the first blood pressure and the second blood pressure (Para. [0017], “The blood pressure calculation system may include a pre-processing module configured to filter noise (e.g., motion related noise) from the first signal and the second signal, and a wave selection module configured to identify a first subset of waves from a first set of waves of the first signal and a second subset of waves from a second set of waves of the second signal, each of the first subset of waves representing a separate approximation of an average of the first set of waves over a predetermined amount of time and each of the second subset of waves representing a separate approximation of an average of the second set of waves over the predetermined amount of time.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Lading to include a ratio as taught by Ferber in order to have more accurate signals (Para. [0436], “By choosing channel signals with better SNR, it is possible to obtain more accurate source signals.”).
Regarding claim 17, Lading discloses The measurement apparatus according to claim 16, Lading fails to disclose wherein the representative blood pressure includes an average blood pressure of the first blood pressure and the second blood pressure.
However, in the same field of endeavor, Ferber teaches wherein the representative blood pressure includes an average blood pressure of the first blood pressure and the second blood pressure (Para. [0017], “The blood pressure calculation system may include a pre-processing module configured to filter noise (e.g., motion related noise) from the first signal and the second signal, and a wave selection module configured to identify a first subset of waves from a first set of waves of the first signal and a second subset of waves from a second set of waves of the second signal, each of the first subset of waves representing a separate approximation of an average of the first set of waves over a predetermined amount of time and each of the second subset of waves representing a separate approximation of an average of the second set of waves over the predetermined amount of time.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Lading to include a ratio as taught by Ferber in order to have more accurate signals (Para. [0436], “By choosing channel signals with better SNR, it is possible to obtain more accurate source signals.”).
Regarding claim 18, Lading discloses The measurement apparatus according to claim 14, Lading fails to disclose wherein  the average blood pressure is represented as an average calculated with each of the first blood pressure and the second blood pressure being weighted, and a weight for the first blood pressure is based on a corresponding S/N ratio and a weight for the second blood pressure is based on a corresponding S/N ratio.
However, in the same field of endeavor, Ferber teaches wherein  the average blood pressure is represented as an average calculated with each of the first blood pressure and the second blood pressure being weighted, and a weight for the first blood pressure is based on a corresponding S/N ratio and a weight for the second blood pressure is based on a corresponding S/N ratio (Para. [0436], “] In step 3204, the wearable blood metrics measurement apparatus selects two or more channel signals that have high quality (e.g., high SNR or high signal-to-noise ratio) from the measured channel signals. In some embodiments, a processor of or associated with the wearable blood metrics measurement apparatus selects channel signals that have an SNR higher than a certain threshold from the measured channel signals.” Weight depends on the signal choice, can be binary weight system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Lading to include a ratio as taught by Ferber in order to have more accurate signals (Para. [0436], “By choosing channel signals with better SNR, it is possible to obtain more accurate source signals.”).

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791